      Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

William R. Hall, Jr., individually and
as a representative of the classes,

                Plaintiff,
                                               Case No. 1:18 cv-05141-WMR-AJB
TransUnion Rental Screening
Solutions, Inc.,

                Defendant.


DEFENDANT TRANSUNION RENTAL SCREENING SOLUTIONS, INC.’S
    ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure,

Defendant TransUnion Rental Screening Solutions, Inc., (“TURSS”) hereby files

its answer to the First Amended Complaint (ECF 62) (“Amended Complaint”)

filed by Plaintiff William R. Hall, Jr.

                                 [INTRODUCTION]
      1.       In answer to Paragraph No. 1, TURSS states that the allegations in

Paragraph 1 consist of Plaintiff’s description of the Amended Complaint to which

no answer is required. To the extent a further response is required, TURSS denies

that it is liable to Plaintiff or to any member of the putative classes or that Plaintiff

or any member of the putative classes is entitled to any relief. TURSS denies the
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 2 of 15




remaining allegations in this paragraph.

      2.      In answer to Paragraph No. 2, TURSS denies the first sentence of

this paragraph to the extent that TURSS is not a “consumer reporting agency that

compiles and maintains files on consumers on a nationwide basis,” as that term is

defined in 15 U.S.C. § 1681a(p). TURSS admits that it maintains a database of

information relating to consumers nationwide, that certain but not all of the

information TURSS furnishes to third parties constitute “consumer reports” (as

that term is defined in 15 U.S.C. § 1681a(d)), and that third parties may use certain

information that TURSS furnishes “to make decisions regarding whether to rent to

certain to consumers.” TURSS denies the remaining allegations in this paragraph.

      3.      In answer to Paragraph No. 3, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      4.      In answer to Paragraph No. 4, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      5.      In answer to Paragraph No. 5, TURSS denies the allegations in this

paragraph.

      6.      In answer to Paragraph No. 6, TURSS denies the allegations in this


                                           2
      Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 3 of 15




paragraph.

      7.      In answer to Paragraph No. 7, TURSS admits that Plaintiff seeks to

bring the claims referenced in this paragraph on behalf of himself and a putative

class but denies that it is liable to Plaintiff or any member of the putative classes

and denies that this case can properly be brought as a class action.

                        [PARTIES AND JURISDICTION]
      8.      In answer to Paragraph No. 8, TURSS denies that the Plaintiff can

act as a “representative” and lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.

      9.      In answer to Paragraph No. 9, TURSS admits that Plaintiff is a

natural person and a “consumer” as that term is defined in 15 U.S.C. § 1681a(c),

and therefore certain provisions of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §§ 1681 et seq. may relate to Plaintiff. TURSS denies that it violated the

FCRA and further denies that it is liable to Plaintiff or any member of the putative

classes or that Plaintiff or any member of the putative classes are entitled to any

relief from TURSS.

      10.     In answer to Paragraph No. 10, TURSS admits the allegations in this

paragraph.

      11.     In answer to Paragraph No. 11, TURSS admits the allegations in the



                                            3
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 4 of 15




first sentence of this paragraph. TURSS further admits that, in certain

circumstances, the allegations in the second sentence of this paragraph may be

true. TURSS denies the remaining allegations in this paragraph.

      12.     In answer to Paragraph No. 12, TURSS admits that it is a corporation

incorporated under the laws of the state of Delaware with its principal place of

business in Colorado.

      13.     In answer to Paragraph No. 13, TURSS admits that it conducts

certain business in this District. TURSS lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in this paragraph.

      14.     In answer to Paragraph No. 14, TURSS admits that this Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 15

U.S.C. § 1681p.

      15.     In answer to Paragraph No. 15, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

         [FACTUAL ALLEGATIONS RELATING TO PLAINTIFF]
      16.     In answer to Paragraph No. 16, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.



                                           4
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 5 of 15




      17.     In answer to Paragraph No. 17, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      18.     In answer to Paragraph No. 18, TURSS states that its records reflect

that on or about July 6, 2018, it made available to “Gabriel Calderon” information

relating to a consumer named “William R Hall” via its SmartMove offering, which

provides consumer information to TURSS customers via the internet (the “July 6

SmartMove Output”). TURSS admits that Exhibit A appears to reflect information

relating to the July 6 SmartMove Output that TURSS retained in its records.

TURSS denies that Exhibit A is a true and correct copy of the July 6 SmartMove

Output. TURSS lacks knowledge or information sufficient to form a belief as to

whether Plaintiff is the subject of the report at issue in this lawsuit. TURSS denies

any remaining allegations in Paragraph 18.

      19.     In answer to Paragraph No. 19, TURSS admits only that the

information from Exhibit A quoted in this paragraph is generally consistent with

certain of the information it retained about the July 6 SmartMove Output. TURSS

denies that this paragraph completely or accurately quotes all of the language of

Exhibit A. TURSS lacks knowledge or information sufficient to form a belief as to

the truth of any remaining allegations in this paragraph.


                                           5
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 6 of 15




      20.     In answer to Paragraph No. 20, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      21.     In answer to Paragraph No. 21, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      22.     In answer to Paragraph No. 22, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      23.     In answer to Paragraph No. 23, TURSS denies that there is any

“flaw” in its “reporting.” TURSS lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph.

      24.     In answer to Paragraph No. 24, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      25.     In answer to Paragraph No. 25, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      26.     In answer to Paragraph No. 26, TURSS lacks knowledge or


                                           6
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 7 of 15




information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      27.     In answer to Paragraph No. 27, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      28.     In answer to Paragraph No. 28, admits the allegations in the first

sentence that the “criminal record data” did not include the “date of birth” of “the

defendant,” and is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations of the first sentence. TURSS admits the

allegations in the second sentence of this paragraph. TURSS denies the allegation

in the third sentence that there was a “flaw,” and lacks knowledge or information

sufficient to form a belief as to remaining allegations in the third sentence.

[FACTS DEMONSTRATING THAT DEFENDANT WILLFULLY FAILED
   TO USE REASONABLE PROCEDURES TO ASSURE MAXIMUM
                 POSSIBLE ACCURACY]
      29.     In answer to Paragraph No. 29, TURSS denies the allegations in this

paragraph.

      30.     In answer to Paragraph No. 30, TURSS denies the allegations in this

paragraph.

      31.     In answer to Paragraph No. 31, because TURSS does not have



                                           7
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 8 of 15




information as to the historical content of records in its database, TURSS lacks

knowledge or information sufficient to form a belief as to the allegations in this

paragraph.

      32.     In answer to Paragraph No. 32, because TURSS does not have

information as to the historical content of records in its database, nor does TURSS

have certain information that it may have used when attributing records to the

subject of a report, TURSS lacks knowledge sufficient to form a belief as to the

allegations of the first sentence of this paragraph. TURSS denies the allegations of

the second sentence of this paragraph.

      33.     In answer to Paragraph No. 33, TURSS admits that it ‘found a

match,” but, because TURSS does not have information as to the historical content

of records in its database, nor does TURSS have certain information that it may

have used when attributing records to the subject of a report, TURSS lacks

knowledge or information sufficient to form a belief as to the remaining allegations

in this paragraph.

      34.     In answer to Paragraph No. 34, TURSS denies that it did not

carefully consider the name. TURSS lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph.

      35.     In answer to Paragraph No. 35, TURSS denies the allegations in this


                                          8
      Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 9 of 15




paragraph.

      36.     In answer to Paragraph No. 36, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in the first

sentence of this paragraph. TURSS admits that the allegations in this paragraph

purport to summarize the claims and disposition in FTC v. Realpage, Inc., No

3:18-cv-2737, but TURSS denies that this paragraph completely or accurately

summarizes claims and disposition in that case. TURSS denies any remaining

allegations in this paragraph.

   [GENERAL FACTS REGARDING DEFENDANT’S WILLFULNESS]
      37.     In answer to Paragraph No. 37, TURSS states that this paragraph

consists of argument to which no response is required. To the extent a response is

required TURSS denies the allegations. TURSS further denies that it was a

defendant in any of the actions cited in Footnote 1 to Paragraph 37.

      38.     In answer to Paragraph No. 38, TURSS denies the allegations in this

paragraph.

                       [CLASS ACTION ALLEGATIONS]
      39.     In answer to Paragraph No. 39, TURSS admits that Plaintiff seeks to

bring on his own behalf and purportedly on behalf of the putative class as defined

in this paragraph, but TURSS denies that certification of such class is appropriate



                                            9
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 10 of 15




under Rule 23 of the Federal Rules of Civil Procedure. TURSS denies the

remaining allegations in this paragraph.

      40.     In answer to Paragraph No. 40, TURSS denies the allegations in this

paragraph.

      41.     In answer to Paragraph No. 41, TURSS denies the allegations in this

paragraph.

      42.     In answer to Paragraph No. 42, TURSS denies the allegations in this

paragraph.

      43.     In answer to Paragraph No. 43, TURSS denies the legal conclusions

in this paragraph and lacks knowledge or information sufficient to form a belief as

to the truth of any factual allegations in this paragraph.

      44.     In answer to Paragraph No. 44, TURSS denies the allegations in this

paragraph.

      45.     In answer to Paragraph No. 45, TURSS denies the allegations in this

paragraph.

      46.     In answer to Paragraph No. 46, TURSS denies the legal allegations in

this paragraph and lacks knowledge or information sufficient to form a belief as to

the truth of any factual allegations in this paragraph.

      47.     In answer to Paragraph No. 47, TURSS denies the allegations in this


                                           10
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 11 of 15




paragraph.

      48.    In answer to Paragraph No. 48, TURSS states that the first sentence

of this paragraph is a legal conclusion to which no response is required. To the

extent a response is required TURSS states that this case is not properly brought as

a class action and no notice will be required. TURSS denies the allegations in the

second sentence of this paragraph.

                           [CLAIM FOR RELIEF]
                            [15 U.S.C. § 1681e(b)]
                      [On behalf of Plaintiff and the Class]
      49.    In answer to Paragraph No. 49, TURSS incorporates, by reference,

its answers to Paragraphs 1 through 48 above.

      50.    In answer to Paragraph 50, TURSS denies the allegations in this

paragraph.

      51.    In answer to Paragraph No. 51, TURSS denies the allegations in this

paragraph.

      52.    In answer to Paragraph No. 52, TURSS denies the allegations in this

paragraph.

      53.    In answer to Paragraph No. 53, TURSS denies the allegations in this

paragraph.

                          [JURY TRIAL DEMANDED]



                                         11
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 12 of 15




       TURSS admits that Plaintiff demands a trial by jury, but denies that this case

is triable by jury.

                      TURSS’s ADDITIONAL DEFENSES
       TURSS states the following as its additional defenses, without assuming the

burden of proof on any such defense, except where required by law:

       1.     Plaintiff and/or putative class members may lack Article III standing

to pursue claims against TURSS.

       2.     Plaintiff may have failed to mitigate any claimed damages.

       3.     The FCRA provisions as alleged in the Complaint are

unconstitutionally vague and overbroad and thus violate the Due Process Clauses

of the Fifth and Fourteenth Amendments to the United States Constitution.

       4.     To the extent that any relief sought by Plaintiff against TURSS would

be duplicative of relief sought by other plaintiffs in other lawsuits, subjecting

TURSS to the possibility of multiple recoveries, such recovery is barred by the

Fifth and Eight Amendments to the United States Constitution.

       5.     To the extent that Plaintiff seeks injunctive relief against TURSS for

any alleged violations of the FCRA, such relief is not allowed under the FCRA.




                                          12
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 13 of 15




      6.     In the event that a settlement is reached between Plaintiff or any other

members of the putative classes and any other person or entity, TURSS is entitled

to any settlement credits permitted by law.

      7.     Some or all of the claims of the members of the putative classes may

be barred by the doctrines of claim and issue preclusion, or may have otherwise

been released.

      8.     Some or all of the claims of Plaintiff and of the members of the

putative classes may be barred by the equitable doctrine of laches.

      9.     The claims for statutory damages and punitive damages may be

barred, in whole or in part, by the Excessive Fines Clause and/or Due Process

Clause of the United States Constitution.

      WHEREFORE, TURSS respectfully requests that the Court deny Plaintiff

the relief requested in the First Amended Complaint, dismiss the claims against

TURSS in their entirety with prejudice, and award such other and further relief as

this Court deems just and proper.




                                         13
    Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 14 of 15




Dated: November 18, 2019          Respectfully submitted,

                                  /s/ Robert B. Remar

                                  Robert B. Remar (Ga. Bar No. 600575)
                                  Joshua P. Gunnemann (Ga. Bar No. 152250)
                                  Cameron B. Roberts (Ga. Bar No. 599839)
                                  ROGERS & HARDIN LLP
                                  2700 International Tower
                                  229 Peachtree Street N.E.
                                  Atlanta, GA 30303-1601
                                  T: 404-522-4700
                                  F: 404-230-0966
                                  rremar@rh-law.com
                                  jgunnemann@rhlaw.com
                                  croberts@rh-law.com

                                  -and-

                                  Michael O’Neil (Pro Hac Vice)
                                  Albert E. Hartmann (Pro Hac Vice)
                                  William S. Weltman (Pro Hac Vice)
                                  REED SMITH LLP
                                  10 South Wacker Drive, 40th Floor
                                  Chicago, IL 60606-7507
                                  T: 312-207-1000
                                  F: 312-207-6400
                                  michael.oneil@reedsmith.com
                                  ahartmann@reedsmith.com
                                  wweltman@reedsmith.com

                                  Attorneys for Defendant TransUnion Rental
                                  Screening Solutions, Inc.




                                    14
     Case 1:18-cv-05141-JPB-AJB Document 66 Filed 11/18/19 Page 15 of 15




                      CERTIFICATE OF SERVICE
                AND COMPLIANCE WITH LOCAL RULE 5.1
      The undersigned, an attorney, hereby certifies that on November 18, 2019, a

true and accurate copy of the foregoing, which has been prepared using 14-point

Times New Roman font, was filed electronically with the clerk of the United States

District Court for the Northern District of Georgia. Notice of this filing will be

sent by operation of the Court’s electronic filing system to all ECF-registered

parties. Parties may access this filing through the Court’s CM/ECF system.



                                       /s/ Robert B. Remar

                                       Robert B. Remar (Ga. Bar No. 600575)
                                       Joshua P. Gunnemann (Ga. Bar No. 152250)
                                       Cameron B. Roberts (Ga. Bar No. 599839)
                                       ROGERS & HARDIN LLP
                                       2700 International Tower
                                       229 Peachtree Street N.E.
                                       Atlanta, GA 30303-1601
                                       T: 404-522-4700
                                       F: 404-230-0966
                                       rremar@rh-law.com
                                       croberts@rh-law.com

                                       Attorneys for Defendant TransUnion
                                       Rental Screening Solutions, Inc.




                                         15
